No. 07-17-00424-CV


M & L Builders, Inc.                      §     From the 223rd District Court
and Mukesh Bhakta                                 of Gray County
  Appellants                              §
                                                January 2, 2018
v.                                        §
                                                Opinion Per Curiam
Krisu Hospitality, LLC                    §
  Appellee

                                J U D G M E N T


      Pursuant to the opinion of the Court dated January 2, 2018, it is ordered,

adjudged and decreed that the appeal is abated and removed from this Court’s docket.


                                              oOo